 USDC IN/ND case 2:20-cv-00385-TLS-JPK document 7 filed 12/02/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 CONSTRUCTION WORKERS PENSION
 TRUST FUND LAKE COUNTY &
 VICINITY,

                         Plaintiff,

 v.                                                   CAUSE NO.: 2:20-CV-385-TLS-JPK

 KEVIN MISCH, LLC,

                         Defendant.


                                      OPINION AND ORDER

        This matter is before the Court on a Motion for Default Judgment [ECF No. 6], filed on

November 30, 2020. The Plaintiff Construction Workers Pension Trust Fund Lake County &

Vicinity brought this action against the Defendant Kevin Misch, LLC pursuant to Sections

502(a)(3) and (g)(2) and Section 515 of the Employee Retirement Income Security Act of 1974

(ERISA), 29 U.S.C. §§ 1132(g)(2), (a)(3) and 1145.

        Federal Rule of Civil Procedure 55, which governs the entry of default and the entry of

default judgment, creates a two-step process: “the establishment of the default, and the actual

entry of a default.” See VLM Food Trading Int’l, Inc. v. Ill. Trading Co., 811 F.3d 247, 255 (7th

Cir. 2016) (quoting In re Catt, 368 F.3d 789, 793 (7th Cir. 2004)). “Once the default is

established, and thus liability, the plaintiff still must establish his entitlement to the relief he

seeks.” Id. (quoting In re Catt, 368 F.3d at 793); see also Lowe v. McGraw-Hill Cos., Inc., 361

F.3d 335, 339 (7th Cir. 2004) (stating that there is “a clear distinction between the entry of

default and the entry of a default judgment”). The first step is satisfied when the clerk of court

enters a party’s default because it has “failed to plead or otherwise defend” and this “failure is
 USDC IN/ND case 2:20-cv-00385-TLS-JPK document 7 filed 12/02/20 page 2 of 2


shown by affidavit or otherwise.” Fed. R. Civ. P. 55(a). The second step—the entry of default

judgment that is anticipated by subsection (b) of the Rule—may only be entered against “a

defendant who has been defaulted.” Fed. R. Civ. P. 55(b).

       Because there is no entry of default on the Complaint, the requirements for the entry of

default judgment cannot be satisfied; the Motion is premature. Additionally, having reviewed the

Affidavit for Attorney Fees that was submitted with the Motion, the Court notes that it was not

accompanied by an itemized billing statement. It is the Court’s policy to require an itemized

billing to substantiate a claim for an award of attorney’s fees.

                                          CONCLUSION

       For the reasons stated above, the Court DENIES without prejudice the Motion for Default

Judgment [ECF No. 6] and grants the Plaintiff leave to refile the motion upon first obtaining an

entry of default.

       SO ORDERED on December 2, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                  2
